IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37219

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 531
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 28, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DONALD ALLEN GRUNDVIG,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of one and one-half years, for possession of
       methamphetamine, affirmed.

       Molly J. Huskey, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                 and GRATTON, Judge

PER CURIAM
       Donald Allen Grundvig was convicted of possession of methamphetamine, Idaho Code
§ 37-2732(c)(1). The district court imposed a unified sentence of seven years, with a minimum
period of confinement of one and one-half years. Grundvig appeals, contending that the sentence
is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Grundvig’s judgment of conviction and sentence are affirmed.




                                                   2